          Case 1:14-cr-00075-RA Document 20 Filed 06/10/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/10/2020


 UNITED STATES OF AMERICA,
                                                                    No. 12-CR-489/14-CR-75
                                  v.
                                                                               ORDER
        PAUL CALDER LEROUX,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

       The CourtCall video sentencing is scheduled for Friday June 12, 2020 at 11:00

a.m. Members of the public and the press can use the following dial-in information:

       Dial-In Number: 855-268-7844

       Access Code: 67812309#

       PIN: 9921299#

SO ORDERED.

Dated: June 10, 2020
New York, New York

                                                Ronnie Abrams
                                                United States District Judge
